Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment has been considered and entered for the record. 


Terminal Disclaimer
The terminal disclaimer filed on 09/07/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,518,248 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 09/07/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,604,733 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Specification
Applicant’s amendment to the specification has been considered and entered for the record. 


Response to Arguments
Applicant’s arguments on page 9 are found persuasive and the rejections of record has been withdrawn.  

Reasons for Allowance
Claims 1-21 are allowed. 
The following is an examiner’s statement of reasons for allowance: for claim 1, in combination with and in context with the claim as a whole the prior art fails to teach or fairly suggest a photobioreactor that includes a photoactive material disposes on at least a portion of an exterior surface of at least one of the plurality of waveguides, where the photoactive material is an inorganic material.
For claim 17, in combination with and in context with the claim as a whole the prior art fails to teach or fairly suggest a method to activate a photoactive material in a photobioreactor that includes the steps of using a photoactive material disposes on at least a portion of an exterior surface of at least one of the plurality of waveguides, where the photoactive material is an inorganic material.
The closest prior art is Seyfried et al. (US 2010/0210001 A1) which discloses a photobioreactor with multiple waveguides submerged in a culture medium, but differs from the claimed invention regarding the photoactive material used.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724.  The examiner can normally be reached on Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799